On Petition for Rehearing.

Per Curiam.

Upon consideration of the petition for rehearing filed in the above-stated case, it appears that the Court was in error in allowing Mrs. Hernlen interest from January 3, 1922, at 7 per cent, per annum; the bank being an insolvent institution in the hands of a receiver, under administration of its assets, no interest should have been allowed upon the trust fund of $8,000.00. Hutchinson v. Bates, 1 Bailey, 111; Morton v. Caldwell, 3 Strob. Eq. 161; Williams v. Benedict, 8 How., 107, 12 L. Ed., 1007; People v. American Loan & T. Co., 172 N. Y., 371, 65 N. E., 200.
There appears also in the opinion an error in the amount of the deposit balance account of Mrs. Hernlen; it should be $8,489.54, instead of $8,989.54.
It is therefore ordered that the opinion heretofore filed be modified in accordance herewith; it is further ordered that the remittitur be stayed for a period of ten days after the filing of this order that counsel for Mrs. Hernlen may have an opportunity to file a petition for a rehearing for the purpose of correcting what may be apprehended is an error herein.